Name: Commission Regulation (EEC) No 902/91 of 9 April 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: Africa;  plant product;  cooperation policy
 Date Published: nan

 No L 91 / 10 Official Journal of the European Communities 12. 4. 91 COMMISSION REGULATION (EEC) No 902/91 of 9 April 1991 on the supply of various consignments of cereals as food aid food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 1 5 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p . 108 . 12. 4 . 91 Official Journal of the European Communities No L 91 /11 ANNEX LOT A 1 . Operation No ('): 1283/90 2. Programme : 1990 3. Recipient : Niger 4. Representative of the recipient (2) : Office des produits vivriers du Niger (OPVN), BP 474, Niamey ; tel . 73 53 31 5. Place or country of destination : Niger 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.6) 8 . Total quantity : 3 650 tonnes (5 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.(d)) Marking on the bags, in letters at least 5 cm high : 'ACTION N ° 1283/90 / FARINE DE FROMENT TENDRE / COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entrepots OPVN, Dosso 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 5  15. 6 . 1991 18 . Deadline for the supply : 30. 7. 1991 1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 29 . 4. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7. 5. 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 5  22. 6. 1991 (c) deadline for the supply : 6 . 8 . 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 27. 4. 1991 fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23 . 3 . 1991 , p. 38) No L 91 /12 Official Journal of the European Communities 12. 4. 91 LOT B 1 . Operation No ('): 1282/90 2. Programme : 1990 3. Recipient : Niger 4. Representative of the recipient (2) : Office des produits vivriers du Niger (OPVN), BP 474, Niamey ; tel. 73 53 31 5. Place or country of destination : Niger 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (') : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIAl ) 8 . Total quantity : 10 000 tonnes 9 . Number of lots : one (three parts : B 1 : 3 000 tonnes ; B 2 : 3 000 tonnes ; B 3 : 4 000 tonnes) 1 0 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l^e)) Marking on the bags, in letters at least 5 cm high : 'Action No 1282/90 / FROMENT TENDRE / COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  B 1 : Magasin 'Lazaret , route de Ovallam, Niamey  B 2 : Magasin rive droite, route de Torodi, Niamey  B 3 : Magasin de Gamtalle, Niamey 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 5 . 1991 18. Deadline for the supply : 15 . 7. 1991 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 29 . 4. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7. 5. 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 5  6. 6 . 1991 (c) deadline for the supply : 22 . 7. 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 27. 4. 1991 fixed by Commission Regulation (EEC) No 712/91 (OJ No L 77, 23. 3 . 1991 , p. 38) 12. 4. 91 Official Journal of the European Gommunities No L 91 / 13 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : M. Germano, boÃ ¯te postale 10388, Niamey (Niger); telex : DELEGFED (0975) 5267 NI (NIGER), tel . (227) 73 23 60, fax (227) 73 23 22. (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2% of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.